 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1161 
In the House of Representatives, U. S.,

May 27, 2010
 
RESOLUTION 
Honoring the Centennial Celebration of Women at Marquette University, the first Catholic university in the world to offer co-education as part of its regular undergraduate program. 
 
 
Whereas Marquette University was founded in Milwaukee, Wisconsin, in 1881 as a Catholic, Jesuit educational institution; 
Whereas Marquette University was created to educate first-generation and low-income students under the premise that all people should be able to pursue higher education; 
Whereas Marquette University was the first Catholic university in the world to admit women to be educated alongside men in its regular undergraduate programs in 1909; 
Whereas because of the courageous vision of its then-president, the Rev. James McCabe, S.J. Marquette University pioneered the inclusion of women; 
Whereas today, 53 percent of Marquette University students, 7 of the 33 members of the board of trustees, and 12 of the 27 members of the university leadership council are women; 
Whereas Marquette University is celebrating the 100th anniversary of the admission of women during the 2009–2010 academic year through an alumnae memory project, guest speakers and lectures, commemorative publications, and faculty, staff, student, and alumni events; 
Whereas Marquette University continued to expand access to education in 1969 by creation of the Educational Opportunity Program, which enables low-income and first-generation students to enter and succeed in higher education; 
Whereas Marquette University is celebrating the 40th anniversary of the Educational Opportunity Program, which now serves more than 500 high school and college students annually through 4 Federally funded TRIO programs; 
Whereas the Educational Opportunity Program continues Marquette University’s tradition of serving as a model of success for more than 1,200 colleges and universities with Federally funded TRIO programs; 
Whereas Marquette University’s continued focus on its 4 core values of excellence, faith, leadership, and service challenges students to integrate knowledge, faith, and real-life choices in ways that will shape their lives and those of others in order to better society; 
Whereas Marquette University recognizes and cherishes the dignity of each individual regardless of age, culture, faith, ethnicity, race, gender, sexual orientation, language, disability, or social class; and 
Whereas Marquette University continues to adhere to its tenet of asking who has yet to gain access to higher education and who needs support in succeeding once through the door: Now, therefore, be it  
 
That the House of Representatives honors the Centennial Celebration of Women at Marquette University and commends the largest independent institution in Wisconsin for continuing to fulfill its Catholic, Jesuit mission of offering premier higher educational opportunities to all students who have a desire to learn. 
 
Lorraine C. Miller,Clerk.
